The parties shall address whether and to what extent: (1) MCL 400.112g-k permit the plaintiff to seek estate recovery for medicaid services provided to an individual before that individual received notification of the estate-recovery program from the plaintiff; (2) estate recovery for such pre-notification services constitutes a violation of the individual’s substantive and/or procedural due process rights; and (3) a challenge to the plaintiffs estate-recovery efforts under MCL 400.112g(4) is subject to judicial review. The total time allowed for oral argument shall be 60 minutes: 30 minutes for the plaintiff, followed by 30 minutes for the defendants. MCR 7.314(B).